            Case 2:21-cv-00352-AC Document 3 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAYMOND MCCOWAN,                                    No. 2:21-cv-0352 AC P
12                        Plaintiff,
13             v.                                         ORDER
14    CALIFORNIA MEDICAL FACILITY,
15                        Defendant.
16

17

18            Plaintiff is a state prisoner proceeding pro se. The matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20            Plaintiff’s first-filed document, docketed in this case on February 24, 2021, was a letter.
21   See ECF No. 1. The letter asked the court, in relevant part, to advise plaintiff regarding the
22   limitations period for him to file a civil rights complaint. See id. at 2. Three days later, a civil
23   rights complaint from plaintiff was docketed in this court in McCowan v. McKeown, No. 2:21-
24   cv-0369 CKD (“McKeown”).
25            An evaluation of both matters in their respective chambers, as well as the timing of each
26   filed document, leads this court to find that the letter filed in the instant action is part and parcel
27   ////
28
                                                          1
         Case 2:21-cv-00352-AC Document 3 Filed 03/05/21 Page 2 of 2


 1   of the McKeown action. Therefore, the Clerk of Court shall be directed to file it in the McKeown
 2   case and to close this case.
 3          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall:
 4          1. File plaintiff’s letter in the instant action, which was docketed on February 24, 2021,
 5   (ECF No. 1), in McCowan v. McKeown, No. 2:21-cv-0369 CKD, and
 6          2. CLOSE this case.
 7   DATED: March 4, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
